Title: To Thomas Jefferson from John Mullowny, 29 June 1807
From: Mullowny, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Philada. 29 June 1807
                        
                        The indignation and resentment I feel for the insult given my native country, by Britannic Tyranny, amounts I
                            believe to pure Patriotism, and if my capacity can render a service against this all powerful foe, it is only to command me,
                            If it may please your Excellency, a personal conversation may lead you to know, what station to place me in, in time of
                            necessity, any call will meet with due respet and attention.—I have the honor to be Your Excellency’s Obt. Servant—
                        
                            Jno. Mullowny
                            
                            late a Captain in
                            the U.S. Navy
                        
                    